COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
ROBERT PINA,                                 §
                                                                     No. 08-15-00109-CV
                               Appellant,         §
                                                                        Appeal from the
v.                                                §
                                                                      85th District Court
DEN-DOL, INC.,                                    §
                                                                   of Brazos County, Texas
                                Appellee.         §
                                                                   (TC# 13-000231-CV-85)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the joint motion to set aside the judgment and

remand the case to the trial court and concludes the motion should be granted. We therefore set

aside the trial court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the parties’ agreement. We further order Appellant

pay all costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF MAY, 2015.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.